Citation Nr: 1811049	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-34 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2001 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Here, the Veteran has asserted that he is unable to work as a result of his PTSD symptomatology.  See October 2011 Notice of Disagreement (reporting that he could not work due to his psychological symptoms).  See also 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised and that the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App.at 453-54.  Accordingly, the issue has been characterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The evidence of record indicates that the Veteran has applied for Social Security Administration (SSA) disability benefits.  See March 2011 Congressional.  There is no indication that the RO has attempted to obtain these records.  Accordingly, to the extent that these SSA disability records exist and may be relevant to the claim, the VA is obliged to attempt to obtain them as well as the supporting documents on which the decision was based and consider those records in adjudicating this appeal.  Hayes v. Brown, 9 Vet. App. 67 (1996).  The Board has no discretion and must remand this appeal to obtain any SSA records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

Further, the Veteran was last afforded a VA examination to assess the severity of his PTSD in April 2011, more than six years ago.  Therefore, as the case must be remanded for the foregoing reason, he should also be scheduled for a current VA examination.  Any outstanding VA treatment records should also be obtained.

Finally, the Board notes that the claim for a TDIU must be deferred pending resolution of the higher rating claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision concerning the other).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice concerning his claim for a total disability rating based on individual unemployability due to service-connected disabilities, and ask that he complete a return a VA Form 21-8940.



2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.

3.  Obtain and associate with the claims file all outstanding VA treatment records, dated from June 2015, forward.

4. Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his PTSD.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Provide the Veteran with an appropriate VA examination to evaluate the issue of entitlement to a TDIU.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities (PTSD and left shoulder tendonitis) on his ability to secure and maintain a substantially gainful occupation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




